DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 12-22 are pending in the application.
	The rejection of claims 12-22 under 35 U.S.C. 103 as being unpatentable over Cheung (US 2013/0039860A1) in view of ThermoFisher Scientific DyLight®800, free acid certificate of analysis 2/24/12 and DyLightTM dyes, Free acid safety data sheet (10/9/14 and version:1 9/10) is maintained.
The rejection of claims 12-22 under 35 U.S.C. 103 as being unpatentable over Chiappini et al. (Nature Materials 2015, 14, 532-539 and supplemental data), as evidenced by ThermoFisher Scientific DyLight®800, free acid certificate of analysis 2/24/12 and DyLightTM dyes, Free acid safety data sheet (10/9/14 and version:1 9/10) and in view of Cheung (US 2013/0039860A1) is maintained.

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2013/0039860A1) in view of ThermoFisher Scientific DyLight®800, free acid certificate of analysis 2/24/12 and DyLightTM dyes, Free acid safety data sheet (10/9/14 and version:1 9/10) as stated in the office action mailed 6/30/22.
Applicant asserts that the central portion of reference of Cheung/s Formula I does not encompass the central portion of formula (I) of the instant claims. The compounds of Formula I of Cheung contain a phenyl-cyclohexene moiety as the central portion of the seven-polymethine-carbon polymethine bridge, not a phenoxy-cyclohexene moiety of Formula (I) in claim 12, as shown below: 

    PNG
    media_image1.png
    262
    530
    media_image1.png
    Greyscale

The reference of Cheung explicitly teaches of the cyanine dyes 
    PNG
    media_image2.png
    182
    490
    media_image2.png
    Greyscale
wherein A comprises 
    PNG
    media_image3.png
    201
    177
    media_image3.png
    Greyscale
(p20-21, [0296],[0302]). R1 and R2 together with 
    PNG
    media_image4.png
    78
    74
    media_image4.png
    Greyscale
for a 5- to 7-membered ring which encompasses
the 
    PNG
    media_image5.png
    175
    174
    media_image5.png
    Greyscale
of the instant claims. The compounds are typically used in an aqueous solution and administered via injection for treatment of an animal (e.g. humans, etc.) with a dose of at least 0.001,0.005,0.01,0.025,0.05 or 0.075 mg/kg is used. Alternatively, a dose of at most about 1,2.5,5 or 7.5 mg/kg is used (p19, [0288]; p21, [0305],[0307]). 
	Therefore, the reference of Cheung envisioned the aqueous formulation of the compounds comprising a phenoxy-cyclohexene moiety for injection into a human subject.
	Applicant asserts that Cheung fails to disclose a single compound of Formula I with an unsubstituted indoline. Indeed, every single compound of Formula I disclosed in the Examples of Cheung is substituted at the R5 position of both indole rings with either a sulfonate group or a bis(3-sulfonatopropyl)amino group. 
	The reference of Cheung explictly states that the substitutents on the indole moieties, such as R5 of Formula I and R9a-9d, R10a-d of Formula III may comprise hydrogen, alkyl, halo, amino, sulfonato, etc. and therefore, the compounds of the disclosure are predictably substituted only by hydrogen on the indole moieties, such as at R5 of Formula I and R9a-9d, R10a-d of Formula III. 
	Each embodiment does not need to be exemplified. 
	Applicant asserts that Cheung teaches that the compounds of Formula III are FRET acceptors and are non-fluorescent dyes and would not look to the substitution patterns of the non-fluorescent cyanine dyes of Formula III to determine how best to modify a fluorescent dye to increase its effectiveness for use with in vivo NIR imaging. 
	The compounds of the disclosure can be used for treatment and/or imaging of an animal as
FRET acceptors which absorb energy transfer from a fluorescent dye molecules and fluoresces to provide images and therefore, can be used as chromophoric dyes. 
	 The instant claims use the open language “comprising” are do not exclude a FRET acceptor/donor pair. 
The reference of Cheung explicitly teaches of the cyanine dyes 
    PNG
    media_image2.png
    182
    490
    media_image2.png
    Greyscale
wherein A comprises 
    PNG
    media_image3.png
    201
    177
    media_image3.png
    Greyscale
(p20-21, [0296],[0302]). R1 and R2 together with 
    PNG
    media_image4.png
    78
    74
    media_image4.png
    Greyscale
for a 5- to 7-membered ring which encompasses
the 
    PNG
    media_image5.png
    175
    174
    media_image5.png
    Greyscale
of the instant claims. R3-8 of Formula III may comprise substituted alkyl.
The reference of Cheung explictly states that the substitutents on the indole moieties R9a-9d,R10a-d may comprise hydrogen and therefore, the compounds of the disclosure are predictably substituted only by hydrogen on the indole moieties.
	Therefore, the reference of Cheung envisioned and used the aqueous formulation of the compounds comprising a phenoxy-cyclohexene moiety for injection into a human subject.
The references of ThermoFisher Scientific DyLight®800, free acid certificate of analysis 2/24/12 and DyLightTM dyes, Free acid safety data sheet (10/9/14 and version:1 9/10) teach that the DyLightTM
dyes, free acid was known in the art before the effective filing date of the claimed invention.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to examine the DyLightTM dyes, Free acid for imaging of a human via injection of a liquid formulation as the DyLightTM dyes, Free acid and the chromophoric dyes of Cheung predictably have analogous core structures.
Also, a product and its properties are inseparable. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). 
The DyLightTM dyes, Free acid of the references has an identical structure to that of the compounds of the instant claims, has the same properties and is capable of the same functions, such as being formulated as an injectable unit dosage form for visualization of tissue of a patient. 
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


Claim(s) 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiappini et al. (Nature Materials 2015, 14, 532-539 and supplemental data), as evidenced by ThermoFisher Scientific DyLight®800, free acid certificate of analysis 2/24/12 and DyLightTM dyes, Free acid safety data sheet (10/9/14 and version:1 9/10) and in view of Cheung (US 2013/0039860A1) as stated in the office action mailed 6/30/22.
Applicant asserts that Chiappini et al. is directed to biodegradable silicone needles that are used to deliver nucleic acids intracellularly to induce localized in vivo neovascularization. This reference reports on the use of nanoneedles for tissue engineering, and the use of nanoneedles in vivo. The data reported in Chiappini demonstrates a functional outcome for in vivo gene therapy using nanoneedles, thereby highlighting the use of biodegradable nanoneedles as a versatile intracellular delivery platform in vivo. In carrying out their gene therapy work with nanoneedles, Chiappini looked to see if they could localize nanoinjections to specific tissue. To analyze this Chiappini optimized nanoinjections in vivo by applying nanoneedles loaded with fluorescent dyes to the skin and muscle of test mice. It was noted that 80% of the loaded dye was transferred into the area of the skin replicating the chip’s size and shape. It was further noted that the concentration and localization of the dye was maintained for up to 48 hours. Chiappini is silent to whether the dye delivered using the nanoneedles poses any safety or toxicity issue for the test mice and certainly provides no insight or teachings regarding the safety or toxicity of the compound of Formula I recited in claim 12.
The reference of Chiappini et al. discloses in vivo near infrared imaging by applying a nanoneedle loaded with Dylight 800 to the muscle of test mice under the skin and imaging at predetermined times. The nanoneedles were incubated with 20 [Symbol font/0x6D]l of Dylight 800 (1 mg/ml) (Pierce Thermo Scientific) in PBS, dried and immediately employed.
The Dylight 800 (Pierce Thermo Scientific/ThermoFisher Scientific) of the disclosure
encompasses the dyes of the instant claims, such as 
    PNG
    media_image6.png
    209
    331
    media_image6.png
    Greyscale
as evidenced by ThermoFisher Scientific DyLight®800, free acid certificate and DyLightTM dyes, Free acid safety data sheet.
The 20 [Symbol font/0x6D]l of Dylight 800 (1 mg/ml) (Pierce Thermo Scientific/ThermoFisher Scientific) in PBS of the disclosure encompasses the compounds of the instant claims, has the same properties and is capable of the same functions, such as a sterile and non-toxic injectable unit dosage pharmaceutical composition for visualization of tissue of a patient under illumination with NIR radiation.
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Also, a product and its properties are inseparable. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
The DyLight 800 of Chiappini et al. DyLightTM dyes, Free acid of the references has an identical structure to that of the compounds of the instant claims, has the same properties and is capable of the same functions, such as being formulated as an injectable unit dosage form for visualization of tissue of a patient. 
The reference of Cheung teaches of cyanine compounds useful for noninvasive imaging of tumors and their doses for use, as well as that stated above.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to utilize the commercially available DyLight 800 in an in vivo sterile injectable unit dosage form at the non-toxic dosages of at least 0.001,0.005,0.01,0.025,0.05 or 0.075 mg/kg or a dose of at most about 1,2.5,5 or 7.5 mg/kg as Cheung teaches of the low dose administration of analogous heptamethine dyes in a sterile and non-toxic injectable Dylight 800 composition for NIR imaging of a tumor in a human subject.
Applicant asserts that DyLight800 and DyLight2014 provide no information relating to DyLight800 being suitable (i.e. safe/non-toxic) in pharmaceutical compositions at a specified dosage for in vivo administration. In fact, the DyLight800 certificate discloses very little about the free acid form of DyLight800 other than its absorption maximum, its purity and the fine print found at the bottom of the document stating that the DyLight800 free acid compound is “supplied for research use only” and that no claim of suitability for use in applications regulated by FDA is made.
The references of DyLight800 and DyLight2014 were used to show that DyLight®800, free acid was known in the prior art before the effective filing date of the claimed invention.
A product and its properties are inseparable. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
Applicant asserts that not only does the Dylight2014 reference state that “the toxicology properties of this substance have not been thoroughly investigated,” but it also identifies the free acid DyLight Dyes as causing serious eye irritation upon eye contact, and mouth, throat, and stomach irritation when ingested. 
The reference of DyLight2014 was not used to teach of the toxicology properties but was used to teach that DyLight®800, free acid was known in the prior art before the effective filing date of the claimed invention.
A product and its properties are inseparable. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
The examiner is not suggesting that the references teach of application of the DyLight800, free acid to the eye or ingestion of DyLight800, free acid.
The reference of Chiappini et al. teaches of formulating Dylight 800 in PBS for injection to the muscle of test mice under the skin and imaging at predetermined times.
The reference of Cheung teaches that the dyes of Formula I and Formula III, as stated above may be administered to a human subject in an in vivo sterile injectable unit dosage form at the non-toxic dosages of at least 0.001,0.005,0.01,0.025,0.05 or 0.075 mg/kg or a dose of at most about 1,2.5,5 or 7.5 mg/kg.
Therefore, one of ordinary skill in the art would have utilized the doses of Cheung for in vivo injection and imaging of a human subject upon injection of the known DyLight 800 in a dose that is non-toxic and causes no harm to the human subject to be imaged. 

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618